.




           TISE     A~ORNVEY            GENERAL

                        0        EXAS




                                    Opinion No. C- 777

Hon. Robert S. Calvert              Re:   Construction of Section
Comptroller of Public Accounts            14 of Article V of House
Austin, Texas                             Bill 12, Acts of the
                                          59th Legislature, Regu-
                                          lar Session, relating
                                          to rate of transportation
                                          allowance to state em-
                                          ployees to travel in a
Dear Mr. Calvert:                         rented airplane.
          Your request for an opinion concerns an expense ac-
count claiming reimbursement for payment of rental of an air-
plane from the Longhorn Aero Club, Inc.,for travel on official
state business. Your request states that the claimant submits
the following:
         'The Longhorn Aero Club, Inc., is an organiza-
    tion open to the public upon payment of an initiation
    fee and certain monthly dues. No one other than
    members may rent aircraft from said club; however,
    members are entitled to rental at substantially lower
    rates than those available from 'commercial insti-
    tutions'.'
          Your request further states that the purpose clause
of the charter of the Longhorn Aero Club, Inc., reads as fol-
lows:
          "The purposes for which the corporation is
     organized are to engage in the business of pro-
     viding aircraft, and all related facilities and
     equipment, for the use of selected persons, and
     to engage in the business of dealing generally
     in airplanes and aircraft of any and all types
     whatsoever as well as all related equipment and
     facilities."
          Subdivision b of Section 14 of Article V of the current
General Appropriations Act provides in part:
          "b . An employee traveling by rented or pub-
     lic conveyance, or the commercial transportation
                            -372%
                                                           -    .




Hon. Robert S. Calvert, page 2 (C-777)


     company furnishing same, is entitled to a trans-
     portation allowance equal to the actual cost of
     necessary transportation for performing official
     business. This allowance shall not include Fed-
     eral taxes from which the employee and the State
     Government are legally exempt. Payment of said
     transportation allowance may be made by either of
     the following methods, upon selection by the exec-
     utive head of the employing State department or
     agency in advance of authorized official travel:
          "(1) Where the employee pays for public
     transportation from his personal funds, receipts
     for such necessary transportation, excluding re-
     ceipts for city bus, taxi, or limousine fares in
     ;i;Fts of Two Dollars and Fifty Cents ($2.50) or
         , shall be obtained and attached to the em-
     ployee's expense account when submitted. Receipts
     as used in this provision shall be evidence that
     transportation was purchased.
          "(2) Executive heads of State departments
     and agencies may request commercial transportation
     companies to furnish required transportation for
     official business to designated officials and em-
     ployees of such departments and agencies upon the
     presentation to cooperating transportation com-
     panies of transportation requests approved by the
     head of the department or agency requesting such
     transportation. The transportation request shall
     specify the class of transportation authorized."
           Since the employee traveled on a rented aircraft, the
employee was traveling by "rented...conveyance". Such "rented
...conveyance" was furnished by a corporation engaged in the
business of providing aircraft and related facilities. There-
fore, such corporation constitutes a commercial company engaged
in the business of providing transportation facilities. As such,
it is our opinion that the Longhorn Aero Club, Inc., is a com-
mercial transportation company within the meaning of Subdivision
b of Section 14 of Article V of the current General Appropria-
tions Act.
          Since the employee was traveling by a conveyance rented
from a commercial transportation company furnishing same, you are
advised that the claim for rental of the aircraft from Longhorn
Aero Club, Inc., constitutes a reimbursable claim by a state em-
ployee when traveling on official business.
                            -3729-
Hon. Robert S. Calvert, page 3 (C-777)


                        SUMMARY
                        -------
             A state employee who rents an aircraft for
        travel on official state business from a cor-
        poration organized to engage in the business of
        providing aircraft for the use of selected per-
        sons is traveling by a rented conveyance fur-
        nished by a commercial transportation company
        and is entitled to reimbursement for the actual
        cost of such transportation. Sec. l&(b), Art. V,
        H.B. 12, Acts 59th Leg., R.S., 1965.
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General of Texas

                                       ./’


                             By:        ,',:';y,~:d,?,'
                                     ,&,,.
                                        ../..       fL
                                  ,/'
                                    ohn Reeves
                                 ,,,<ssistantAttorney General
JR:mh
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
Pat Bailey
Malcolm L. Quick
Gordon Cass
Wade Anderson
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                              -3730-